08/07/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 20, 2017

             DONNELL V. BOOKER v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                  No. 96-A-493       Cheryl A. Blackburn, Judge
                     ___________________________________

                           No. M2017-00251-CCA-R3-HC
                       ___________________________________


Petitioner, Donnell V. Booker, appeals the denial of his second petition for habeas corpus
relief in which he argues that his guilty plea to an “out of range” sentence was illegal.
Because Petitioner’s claim has been previously determined and he fails to state a
cognizable claim, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ALAN E. GLENN and
ROBERT H. MONTGOMERY, JR., JJ., joined.

Donnell V. Booker, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Megan King, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                  Factual Background

       Petitioner pled guilty to one count of aggravated robbery in February of 1997. In
exchange for the guilty plea, the remaining charges of especially aggravated kidnapping,
aggravated burglary, especially aggravated robbery, aggravated assault, and reckless
endangerment were dismissed. As part of the plea, Petitioner agreed to be sentenced “out
of range to 15 years at 35%.” The judgment form’s special conditions box included the
following notation: “defendant waives range.”
        In November of 2004, Petitioner sought habeas corpus relief on the basis that the
trial court imposed a sentence beyond that for which he was eligible and that he did not
enter his guilty plea knowingly and voluntarily. Petitioner also alleged that the State
failed to give notice that it would seek enhanced punishment and that he received
ineffective assistance of counsel. The habeas corpus court dismissed the petition,
determining that the judgment was not void and that the remaining claims were not
proper grounds for habeas corpus relief. This Court affirmed the dismissal of the petition
on appeal. See Donnell Booker v. Howard Carlton, Warden, No. E2005-00231-CCA-R3-
HC, 2005 WL 1812285, at *1 (Tenn. Crim. App. Aug. 1, 2005), no perm. app. filed.

       In January of 2017, Petitioner filed a second petition for habeas corpus relief. In
this petition he alleged that his sentence was illegal because he did not knowingly and
voluntarily “waive jurisdiction as to range” when he was sentenced and that the trial court
did not have jurisdiction to sentence him outside the range. The habeas corpus court
denied the petition on January 18, 2017, noting that Petitioner raised an identical claim in
the 2004 petition and failed to state a cognizable claim for relief. Petitioner appeals the
denial of habeas corpus relief.

                                             Analysis

      On appeal, Petitioner insists that the habeas corpus court abused its discretion in
denying relief. The State disagrees.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any
pretense whatsoever . . . may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.” T.C.A. § 29-21-101. While there is no statute of
limitations for filing a petition for a writ of habeas corpus, the grounds upon which
habeas corpus relief may be granted are narrow. Hickman v. State, 153 S.W.3d 16, 20
(Tenn. 2004). Habeas corpus relief is only available when it appears on the face of the
judgment or record that the convicting court was without jurisdiction to convict or
sentence the defendant, or that the defendant is still imprisoned despite the expiration of
his sentence. Id.; Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words,
habeas corpus relief may be granted only when the judgment is void, rather than merely
voidable. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007). A void judgment is
“one that is facially invalid because the court did not have the statutory authority to
render such judgment.” Id. at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998)). A voidable judgment is “one that is facially valid and requires proof beyond the
face of the record or judgment to establish its invalidity.” Id. The petitioner bears the
burden of showing, by a preponderance of the evidence, that his judgment is void. Wyatt
v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Because the issue of whether habeas corpus
relief should be granted is a question of law, we conduct a de novo review without any

                                            -2-
presumption of correctness given to the decision of the lower court. Summers, 212
S.W.3d at 255.

        Here, Petitioner challenges the jurisdiction of the court on the basis that the trial
court did not have jurisdiction to sentence him outside the range—an issue he has raised
at least once before. See Donnell Booker, 2005 WL 182285, at *1. A habeas petition is
not the proper place to relitigate issues that have been previously ruled upon. Under the
“law of the case” doctrine, issues which have been previously determined on appeal
cannot be reconsidered. Memphis Publ’g Co. v. Tenn. Petroleum, 975 S.W.2d 303, 306
(Tenn. 1998). “This rule promotes the finality and efficiency of the judicial process,
avoids indefinite relitigation of the same issue, fosters consistent results in the same
litigation, and assures the obedience of lower courts to the decisions of appellate courts.”
Id. (quoting Ladd v. Honda Motor Co., 939 S.W.2d 83, 90 (Tenn. Ct. App. 1996)).

       Moreover, Petitioner’s argument that he was improperly sentenced outside the
range does not entitle him to habeas relief because it is not the type of issue that would
render a judgment void. See T.C.A. § 29-21-101; Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007). Offender classifications are often used as tools in plea bargaining, and a
habeas corpus petition is not a method for attacking an agreed-upon sentence in a plea
bargain. See McConnell v. State, 12 S.W.3d 795 (Tenn. 2000); Hicks v. State, 945
S.W.2d 706, 708-9 (Tenn. 1997). Additionally, nothing on the face of the judgment
indicates that the trial court lacked jurisdiction. The plea agreement indicates that
Petitioner agreed to be sentenced as a Range II offender and the fifteen-year sentence
imposed on the judgment form reflects that he was sentenced as such. See T.C.A. § 40-
35-112(b)(2) (listing range of authorized sentence for a Class B felony as “not less than
twelve (12) nor more than twenty (20) years”). A trial court can summarily dismiss a
petition of habeas corpus without the appointment of a lawyer and without an evidentiary
hearing if there is nothing on the face of the judgment to indicate that the conviction
addressed therein is void. See Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim.
App. 1994); see also Rodney Buford v. State, No. M1999-00487-CCA-R3-PC, 2000 WL
1131867, at *2 (Tenn. Crim. App. July 28, 2000), perm. app. denied (Tenn. Jan. 16,
2001).

       For the foregoing reasons, the dismissal of the petition for habeas corpus relief is
affirmed.



                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE


                                            -3-